DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The EUROPEAN PATENT OFFICE (EPO)   foreign priority document(s) 19 189 435.1 , submitted under 35 U.S.C. § 119 (a)-(d), was/were been received on July 3, 2020 and placed of record in the file. 

Information Disclosure Statement


The information disclosure statements filed April 20, 2021,  August 29, 2022, and August 29, 2022,  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initialed copied is attached herewith.

Election/Restrictions
Claims 24-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected rechargeable battery cell, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 28, 2022.

Applicant's election with traverse of Group I, claims 1 & 3-23 in the reply filed on October 28, 2022 is acknowledged.  The traversal is on the ground(s) that claim 24 clearly requires the SO2-based electrolyte according to claim 1. As such, the combination as claimed does require the particulars of the subcombination. See MPEP § 806.05(c).  This is not found persuasive because a  rechargeable battery cell does not require an SO2-based electrolyte to operate.  More specifically, any electrolyte may be employed including alkali-based electrolytes, such as KOH. 
The requirement is still deemed proper and is therefore made FINAL.
	Therefore, claims 1-23 are pending, and  claims 24-46 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-10 necessitates substitutions of the R groups, that are not required in claims 1. For example, in claims 3-5, line 2, the R groups may be “substituted or unsubstituted”. Claims 6-10 necessitate specific substitutes including but not limited to fluorine (See claim 6, line 3, Claims 7-9, lines 2-3, Claim 10 all formulas). Applicant is encouraged to include “substituted or unsubstituted”  in claim 1, to overcome this rejection. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  An appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With  respect to claims 1 & 3-23. The term “(a Formula (I) conducting salt”) is in parentheticals, thus it is unclear if this is an example, or positive recitation. Please remove the parenthesis for clarity, to define the phrase as  a salt alternative to Formula (I).  Claims 3-23  are rejected based on dependency to claim 1. An appropriate correction is required.
	With  respect to claims 11-15. The term “(Non-Formula (I) conducting salt”) is in parentheticals, thus it is unclear if this is an example, or positive recitation. Please remove the parenthesis for clarity, to define the phrase as  a salt alternative to Formula (I). An appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation  “0.05 mol/l to 10 mol/l “,and the claim also recites “0.1 mol/l to 6 mol/l”, “0.2 mol/l to 5 mol/l”, “0.5 mol/l to 4 mol/l”, and “0.2 mol/l’ to “3.5 mol/l” which are  narrower statement of the range/limitation. Furthermore, the subsequent ranges are embraced by the previous ranges throughout the list. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. An appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation  “at least 0.1 mol SO2 per mol of conducting salt “, and the claim also recites “at least 1 mol SO2 per mol of conducting salt”, “at least 5 mol SO2 per mol of conducting salt”, “at least 10 mol SO2 per mol of conducting salt”, and “at least 20 mol SO2 per mol of conducting salt” which are  narrower statement of the range/limitation. Furthermore, the subsequent ranges are embraced by the previous ranges throughout the list. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. An appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation  “up to a potential exceeding 5.0 volts “, and the claim also recites “up to 4.0 volts”, “up to 4.2 volts”, “up to 4.4 volts”, “up to 4.6 volts”, “up to 4.8 volts”, “up to 5.0 volts” which are  narrower statement of the range/limitation. Furthermore, the subsequent ranges are embraced by the previous ranges throughout the list. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. An appropriate correction is required. An appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over BITGUEL et al. EP 2827430 A1 in view of Zinck et al. U.S. Pub. 2017/0047612.

With respect to claim 1, BITGUEL teaches an electrolyte for a rechargeable battery cell comprising at least one conducting salt of the Formula (1) (a "Formula (1) 
conducting salt"),

    PNG
    media_image1.png
    123
    182
    media_image1.png
    Greyscale

Wherein
 - M is a metal selected from the group consisting of alkali metals, alkaline earth metals, metals of group 12 of the periodic table of the elements and aluminum (Lithium salt, Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]) ; 
- x is an integer from 1 to 3 (x=1; Abstract);
 - the substituents R1, R2, R3 and R4 are each independently selected from the group consisting of C1-C10 alkyl, C2-C10 alkenyl, C2-C10 alkynyl, C3-C10 cycloalkyl, C6-C14 aryl, and C5.C14 heteroaryl (Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]; R1, R2, R3 and R4 are each independently selected from the group consisting of C1-C10 alkyl, C2-C10 alkenyl, C2-C10 alkynyl, C3-C10 cycloalkyl, C6-C14 aryl, and C5.C14 heteroaryl; [0008])  and 
- Z is aluminum or boron (aluminum or boron; [0008]).
With respect to claim 3, R1, R2, R3 and R4 are each independently selected from the group consisting of substituted and unsubstituted: C1-C6 alkyl; C2-C6 alkenyl; C2-C6 alkynyl; phenyl; and C5-C7 heteroaryl (Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]; R1, R2, R3 and R4 are each independently selected from the group consisting of C1-C10 alkyl, C2-C10 alkenyl, C2-C10 alkynyl, and C5.C14 heteroaryl; [0008]).  With respect to claim 4, R', R2, R3 and R4 are each independently selected from the group consisting of substituted and unsubstituted: C2-C4 alkyl; C2-C4 alkenyl; C2-C4 alkynyl; C3-C6 cycloalkyl; phenyl; and C5-C7 heteroaryl (Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]; R1, R2, R3 and R4 are each independently selected from the group consisting of C1-C10 alkyl, C2-C10 alkenyl, C2-C10 alkynyl, and C5.C14 heteroaryl; [0008]).  With respect to claim 5, R', R2, R3 and R4 are independently selected from the group consisting of substituted and unsubstituted: 2-propyl, methyl and ethyl; ethenyl and propenyl; C2-C4 alkynyl; C3-C6 cycloalkyl; phenyl; and C5-C7 heteroaryl (Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]; R1, R2, R3 and R4 are each independently selected from the group consisting of C2-C10 alkenyl, C3-C10 cycloalkyl, and C5.C14 heteroaryl; [0008]).  With respect to claim 6, one, two, three or all four of R', R2, R3 and R4 comprise a substituent independently selected from the group consisting of: at least one fluorine atom; at least one group that comprises at least one fluorine atom; at least one chemical group that is a C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, phenyl or benzyl (Li[Al(OCH(CF3)2)4]; Table 1; [0099]; Also see the Abstract; [0008]; R1, R2, R3 and R4 are each independently selected from the group consisting of C1-C10 alkyl, C2-C10 alkenyl, C2-C10 alkynyl; [0008]).  With respect to claim 7, one, two, three or all four of R1, R2, R3 and R4 comprises at least one substituent independently selected from a CF3 group and an OSO2CF3 group.  With respect to claim 8,one, two, three or all four of R1, R2, R3 and R4 comprises at least two substituents independently selected from a CF3 group and an OSO2CF3 group (CF3 group in Li[Al(OCH(CF3)2)4]; Table 1; [0099]).  With respect to claim 9, one, two, three or all four of R1, R2, R3 and R4 comprises at least three substituents independently selected from a CF3 group and an OSO2CF3 group (CF3 group in Li[Al(OCH(CF3)2)4]; Table 1; [0099]).  With respect to claim 10, the Formula (I) conducting salt comprises a conducting salt selected from the group consisting of:

    PNG
    media_image2.png
    257
    250
    media_image2.png
    Greyscale

(Li[Al(OCH(CF3)2)4]; Table 1; [0099]).  With respect to claim 11,  further comprising at least one conducting salt that does not have a structure of Formula (I) (a "Non-Formula (I) conducting salt"; LiAlCl4; [0053]).  With respect to claim 12,  further comprising at least one Non-Formula (I) conducting salt that comprises an alkali metal compound (LiAlCl4; [0053]).  With respect to claim 13, the alkali metal is lithium (LiAlCl4; [0053]).  
With respect to claim 14, the lithium compound is selected from the group consisting of an aluminate, a halide, an oxalate, a borate, a phosphate, an arsenate and a gallate.  
 With respect to claim 15, the lithium compound is a lithium tetrahalogenoaluminate, and optionally lithium tetrachloroaluminate (LiAlCl4; [0053]). With respect to claim 16, further comprising at least one additive that is not a conductive salt (vinyl ethylene carbonate and its derivatives, methyl ethylene carbonate and its derivatives, lithium (bi soxalato)borate, lithium difluoro(oxalato)borate, lithium tetrafluoro(oxalato)phosphate, lithium oxalate, 2-vinylpyridine, 4-vinylpyridine; [0060]).   With respect to claim 17, wherein the at least one additive is selected from the group consisting of vinylene carbonate and its derivatives, vinyl ethylene carbonate and its derivatives, methyl ethylene carbonate and its derivatives, lithium (bi soxalato)borate, lithium difluoro(oxalato)borate, lithium tetrafluoro(oxalato)phosphate, lithium oxalate, 2-vinylpyridine, 4-vinylpyridine, cyclic exomethylenecarbonates, sultones, cyclic and acyclic sulfonates, acyclic sulfites, cyclic and acyclic sulfinates, organic esters, inorganic acids, acyclic and cyclic alkanes, wherein said acyclic and cyclic alkanes have a boiling point at 1 bar of at least 36 0C, aromatic compounds, halogenated cyclic and acyclic sulfonylimides, halogenated cyclic and acyclic phosphate esters, halogenated cyclic and acyclic phosphines, halogenated cyclic and acyclic phosphites, halogenated cyclic and acyclic phosphazenes, halogenated cyclic and acyclic silylamines, halogenated cyclic and acyclic halogenated esters, halogenated cyclic and acyclic amides, halogenated cyclic and acyclic anhydrides, halogenated organic heterocycles, and combinations thereof (vinyl ethylene carbonate and its derivatives, methyl ethylene carbonate and its derivatives, lithium (bi soxalato)borate, lithium difluoro(oxalato)borate, lithium tetrafluoro(oxalato)phosphate, lithium oxalate, 2-vinylpyridine, 4-vinylpyridine; and complete claimed list; [0060]). With respect to claim 23, it would be reasonable to expect the the electrolyte being substantially resistant to oxidation at a cell voltage selected from the group consisting of up to a potential exceeding 5.0 volts, as BITGUEL teaches the same electrolyte salt  set forth by Applicant.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the cell voltage is necessarily present. 
BITGUEL does not expressly disclose: an SO2-based electrolyte (claim 1); wherein the electrolyte comprises, based on the total weight of the electrolyte composition: (i) 5 to 99.4% by weight of sulfur dioxide; (ii) 0.6 to 95% by weight of Formula (I) conducting salts; (iii) 0 to 25% by weight of conducting salts having a structure not of Formula (I) (a "Non-Formula (I) conducting salt"); and (iv) 0 to 10% by weight of one or more additives that are not conducting salts (claim 18);  the electrolyte comprises, based on the total weight of the electrolyte composition: (i) 5 to 99.4% by weight of sulfur dioxide, (ii) 0.6 to 95% by weight of Formula (I) conducting salts, (iii) up to 25% by weight of a Non-Formula (I) conducting salt; and (iv) up to 10% by weight of one or more additives that are not conducting salts (claim 19); the cumulative molar concentration of all Formula (I) conducting salts in the electrolyte, relative to the total volume of the SO2-based electrolyte, is in a range selected from the group consisting of 0.05 mol/1 to 10 mol/1, 0.1 mol/1 to 6 mol/1, 0.2 mol/1 to 5 mol/1, 0.5 mol/1 to 4 mol/1, and 0.2 mol/1 to 3.5 mol/1 (claim 20);  relative to the number of moles of conducting salts present in the electrolyte, the SO2 is present in the electrolyte in an amount selected from the group consisting of at least 0.1 mol SO2 per mol of conducting salt, at least 1 mol SO2 per mol of conducting salt, at least 5 mol SO2 per mol of conducting salt, at least 10 mol SO2 per mol of conducting salt, and at least 20 mol SO2 per mol of conducting salt (claim 21);  relative to the number of moles of conducting salts present in the electrolyte, the SO2 is present in the electrolyte in an amount selected from the group consisting of 0.1-2.5 mol SO2, 2.5.-5.0 mol SO2, 5.0-7.5 mol SO2, 7.5-10 mol SO2, 10-15 mol SO2, 15-20 mol SO2, 15-25 mol SO2, 20-25 mol SO2, 25-50 mol SO2, 50-75 mol SO2, 75-100 mol SO2, 100-500 mol SO2, 500-1000 mol SO2, 1000-1500 mol SO2, 1500-2000 mol SO2, and 2000-2600 mol SO2 per mol of conducting salt (claim 22).
   	 Zinck teaches that it is well known in the art to employ SO2-based electrolytes containing conductive salts in lithium ion batteries (teaching claim 1). 
BITGUEL and Zinck are analogous art from the same field of endeavor, namely fabricating electrolytes containing conductive salts in lithium ion batteries (teaching claim 14 in BITGUEL and teaching claim 1 in Zinck). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the SO2-based electrolytes of Zinck, with the conductive salts of BITGUEL, to increase ion conductivity in lithium batteries.  The skilled artisan recognizes that enhanced ion conductivity between electrodes of opposing polarity, thus improving performance. 
With respect to claim 18, it would have been obvious to employ the electrolyte 
based on the total weight of the electrolyte composition: (i) 5 to 99.4% by weight of sulfur dioxide; (ii) 0.6 to 95% by weight of Formula (I) conducting salts; (iii) 0 to 25% by weight of conducting salts having a structure not of Formula (I) (a "Non-Formula (I) conducting salt"); and (iv) 0 to 10% by weight of one or more additives that are not conducting salts; in the SO2-based electrolytes BITGUEL in view of Zinck, 
as BITGUEL teaches an  electrolyte composition (A), wherein the electrolyte composition contains:
(i) from 60 to 99.99 wt.-% of the at least one aprotic organic solvent,
(ii) from 0.01 to 40 wt.-% of the at least one compound of formula (I),
(iii) from 0 to 25 wt.-% of the at least one conducting salt different from the at least one compound of formula (I), and
(iv) from 0 to 10 wt.-% of the at least one further additive,
See paragraph [0071].  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to claim 19, it would have been obvious to employ the conductive salts of the electrolyte comprising, based on the total weight of the electrolyte composition: (i) 5 to 99.4% by weight of sulfur dioxide, (ii) 0.6 to 95% by weight of Formula (I) conducting salts, (iii) up to 25% by weight of a Non-Formula (I) conducting salt; and (iv) up to 10% by weight of one or more additives that are not conducting salts; in the SO2-based electrolytes BITGUEL in view of Zinck, as BITGUEL teaches an  electrolyte composition (A), wherein the electrolyte composition contains 60 to 99.99 wt.-% of the at least one aprotic organic solvent. See paragraph [0071].  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 20, it would have been obvious to employ the conductive salts of the electrolyte comprising cumulative molar concentration of all Formula (I) conducting salts in the electrolyte, relative to the total volume of the SO2-based electrolyte, is in a range selected from the group consisting of 0.05 mol/1 to 10 mol/1, 0.1 mol/1 to 6 mol/1, 0.2 mol/1 to 5 mol/1, 0.5 mol/1 to 4 mol/1, and 0.2 mol/1 to 3.5 mol/1; in the SO2-based electrolytes BITGUEL in view of Zinck, as BITGUEL teaches an  electrolyte composition (A), wherein the electrolyte composition contains (i) 60 to 99.99 wt.-% of the at least one aprotic organic solvent, (ii) from 0.01 to 40 wt.-% of the at least one compound of formula (I). See paragraph [0071].  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 21, it would have been obvious to employ the conductive salts of the electrolyte comprising relative to the number of moles of conducting salts present in the electrolyte, the SO2 is present in the electrolyte in an amount selected from the group consisting of at least 0.1 mol SO2 per mol of conducting salt, at least 1 mol SO2 per mol of conducting salt, at least 5 mol SO2 per mol of conducting salt, at least 10 mol SO2 per mol of conducting salt, and at least 20 mol SO2 per mol of conducting salt; in the SO2-based electrolytes BITGUEL in view of Zinck, as BITGUEL teaches an  electrolyte composition (A), wherein the electrolyte composition contains (i) 60 to 99.99 wt.-% of the at least one aprotic organic solvent, (ii) from 0.01 to 40 wt.-% of the at least one compound of formula (I). See paragraph [0071].  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 22, it would have been obvious to employ the conductive salts of the electrolyte comprising relative to the number of moles of conducting salts present in the electrolyte, the SO2 is present in the electrolyte in an amount selected from the group consisting of 0.1-2.5 mol SO2, 2.5.-5.0 mol SO2, 5.0-7.5 mol SO2, 7.5-10 mol SO2, 10-15 mol SO2, 15-20 mol SO2, 15-25 mol SO2, 20-25 mol SO2, 25-50 mol SO2, 50-75 mol SO2, 75-100 mol SO2, 100-500 mol SO2, 500-1000 mol SO2, 1000-1500 mol SO2, 1500-2000 mol SO2, and 2000-2600 mol SO2 per mol of conducting salt; in the SO2-based electrolytes BITGUEL in view of Zinck, as BITGUEL teaches an  electrolyte composition (A), wherein the electrolyte composition contains (i) 60 to 99.99 wt.-% of the at least one aprotic organic solvent, (ii) from 0.01 to 40 wt.-% of the at least one compound of formula (I). See paragraph [0071].  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).







Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2015007586 teaches employing lithium alkoxyborates and lithium alkoxyaluminates as conducting salts in electrolytes of lithium sulphur batteries. See the Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722